DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Funaoka et al. (JP 2004-115736) in view of Guo et al. (Bioresource Technology, 135, 2013, 738-741).
Considering Claims 12-14:  Funaoka et al. teaches reacting a lignocellulose biomass comprising a lignin that is not isolated from the biomass with a phenol compound to produce a modified lignin (¶0006).
Funaoka et al. does not teach the lignin as being a second generation ethanol residue.  However, Guo et al. teaches isolating a lignin from second generation ethanol saccharification and fermentation residue (Section 2.1).  Funaoka et al. and Guo et al. are analogous as they are concerned with the same field of endeavor, namely lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have substituted the lignocellulose of Guo et 
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Funaoka combined with Guo et al. teaches preparing the modified lignin by reacting the same reactants.  The original specification indicates that the P-NMR properties are the result of using lignin obtained from the ethanol residue rather than black liquor.  Thus, the product of Funaoka et al. and Guo et al. would inherently have the claimed property. Therefore, the claimed effects and physical properties, i.e the P-NMR properties would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
The references do not teach the claimed reaction temperature.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  There is no evidence of record that the reaction temperature is critical to achieving the claimed reaction and P-NMR ratios.
Considering Claim 15:  Funaoka et al. teaches mixing the lignophenol with an aldehyde (Example 9).
Considering Claim 16:  Funaoka et al. teaches a molded article made from the composition (¶0039).

Allowable Subject Matter
Claims 1-7, 9-11, 17, and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claim 1:  Funaoka et al. teaches reacting a lignocellulose biomass comprising a lignin that is not isolated from the biomass with a phenol compound to produce a modified lignin (¶0006).
Funaoka et al. does not teach or suggest the claimed reaction temperature.  The reaction of Funaoka et al. occurs at ambient temperature (Example 1) and there is no suggestion in the art to increase the temperature of the reaction to the claimed elevated temperatures.

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive, because:
The applicant’s argument that combination of Funaoka et al. and Guo et al. do not teach the claimed structure is not persuasive.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Funaoka combined with Guo et al. teaches preparing the modified lignin by reacting the same reactants.  The original specification indicates that the P-NMR properties are the result of using lignin obtained from the ethanol residue rather than black liquor.  Thus, the product of Funaoka et al. and Guo et al. would inherently have the claimed property. Therefore, the claimed effects and physical properties, i.e the P-NMR properties would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
The references do not teach the claimed reaction temperature.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  There is no evidence of record that the reaction temperature is critical to achieving the claimed reaction and P-NMR ratios.
The applicant argues that the structure of the reaction of Funaoka et al. is disntinct from the claimed structure, but does not provide any P-NMR data that would show the claimed structure being different from the structure of Funaoka et al.  As the claim is directed towards the P-NMR data, the arguments directed towards different properties is not sufficient to overcome the prima facie case of obviousness.  
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP § 2145.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767